Case: 1:19-cv-02170 Document #: 929-4 Filed: 02/23/21 Page 1 of 6 PagelID #:20796

Exhibit 4
Case: 1:19-cv-02170 Document #: 929-4 Filed: 02/23/21 Page 2 of 6 PageID #:20797

alte a f

emer MC le(eC-L (1 ect) or

 

| met the lawyers Jana at
kampensky 18:41 W/

You

Thanks. Been in the garage.
Naelekea huko kesho.

| wi 2:AT7

You

| met the lawyers Jana at
kampensky

Really?? 18:47

Manuel wanted to meet me
before he travels 19:45

if
J) we

Forwarded

Manuel wanted to meet me
before he travels 19:47

Magdalene ET302

Manuel wanted to meet me before
he travels

Deon has told me 19:48

Did you get the cash?

26 JANUARY 2021 -

Typ eamessage Y©® @ ©
Case: 1:19-cv-02170 Document #: 929-4 Filed: 02/23/21 Page 3 of 6 PageID #:20798

cya ert | f

€ 9) Magdalene ET302 mm

 

26 JANUARY 2021

Thanks alot. Ulinisaidia saana

erp rr
03:30 w

ks alot. Ulinisaidia saana
welcome Allan 96°)

id your bro talk to Manuel??

 
  

29 JANUARY 2021

They just met today a while ago

How have you been? 94-46

nu

/ have you been?
Been fine dear
We wanted to have dinner with
you jana 21:48

| wasnt well. Had food ¥
poisonina....iust recoverina

lype a message % ©} ©
Case: 1:19-cv-02170 Document #: 929-4 Filed: 02/23/21 Page 4 of 6 PageID #:20799

ahi a f

ee EVE e ta

 

POISO! 29 JANUARY 2021 2ring
21:49 W

But will plan 24-59 w

You

| wasn't well. Had food
poisoning....just recovering

Wah . So sorry 21:50
You
But will plan

Next week will be good 24-59
Next weekend. 23.5)

We wanted to have dinner with
the local lawyer 21:51

| will be away out of town the
whole week returning Sati 94-5)

Sato 21:51 wv

You

| will be away out of town the whole
week returning sati

So when are you going 21:51

we

i @ i.
Typeamessagee ® O ©
Case: 1:19-cv-02170 Document #: 929-4 Filed: 02/23/21 Page 5 of 6 PagelD #:20800

16:09 *tul & f

Ls ‘Ku +251 91 147 3815

Be last seen today at 16:06

   

Hello there

Halo 11:46 “

How are you doing?
Am fine and yu 43:55 w

| am fine as well.
Thank you!

Last night | spoke to Manuel he
told me about his meeting with
your brother.

Will you have time for a drink
anytime today? 13:56

You me, magda and Deon j2:5¢
Manuel wants us to tell you guy
5 things. 13:56

I'll be away for three weeks. | am
flying to Mombasa in a few
14:10 4

Let's have meetings online or on
phone 14114

a

Ow okay so we will have a zoom. ¥

+
Type amessage D®© @Q ©
Case: 1:19-cv-02170 Document #: 929-4 Filed: 02/23/21 Page 6 of 6 PageID #:20801

16:09 wl & f

eC

Be last seen today at 16:06

 

Stnings. 4 cepruaRy2021 13:56

I'll be away for three weeks. | am
flying to Mombasa in a few

14:10 YW
Let's have meetings online or on
phone 14:11 /

Ow okay so we will have a zoom.

1
4

Yes. Next week or over the
weekend 14:13 A

| also spoke to manuel about a
zoom Meeting with your brother
and us, he said it is okay. When
do you think we shall have? 44.72

I'll let you know. 44.74 wv

Thank you! 14:15

Please follow up with Magda and
Carol. Thanks again. 14:15

YESTERDAY

e~ Missed voice call at 13:03

© Type amessage Y @ ©
